Citation Nr: 0000991	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  99-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta


THE ISSUE

Entitlement to an evaluation greater than 10 percent for the 
residuals of a hamstring injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty in the Army from August 1991 to 
August 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Atlanta, Georgia Regional Office (RO).  The 
veteran perfected an appeal of the May 1998 decision.


REMAND 

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 
32 (1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).

The most recent VA compensation and pension examination in 
December 1997 noted mild left upper hamstring muscle 
tenderness but no decrease in movement and the veteran was 
able to touch his toes without any pulling or pain sensation 
in the left hamstring.  It was noted that the results of an 
October 1996 MRI (magnetic resonance imaging) were needed to 
determine what kind of fluid collection the veteran has in 
his left hamstring, and that the October 1996 MRI records 
should be obtained or another MRI should be conducted.  

The U.S. Court of Veterans Appeals (Court) has ruled that the 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991). 


Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain a copy of all 
treatment records including all MRI 
findings relating to the veteran's left 
hamstring disability from the Central 
Florida Physiatrists since 1996.  All 
records received should be placed in the 
claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected left hamstring disability.  
The claims file and a copy of this 
remand should be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any 
diagnostic tests or studies, including 
X- ray studies or MRI (magnetic 
resonance imaging) examinations, that 
are deemed necessary for an accurate 
assessment.  The degree of muscle 
impairment and resulting function loss 
should be specified.  

3.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that 
the requested examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  In the event that any benefit sought 
is not granted, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case and 
be given the opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



